On Motion to Dismiss.
The opinion of the Court was delivered by
Poche, J.
The ground of the motion is that this Court is without jurisdiction ratione materia), because the relator, who is appellant, has no appealable interest in the controversy.
The suit involves the right of the defendant and appellee to the office of coroner of the parish of Jefferson, the fees and emoluments of which are alleged to exceed the sum of two thousand dollars in value, and the record contains an admission to that effect by the appellee.
It is therefore undeniable, and it is not contested, that if cast in the suit the defendant would have had a right of appeal to this Court.
It is a settled practice in our jurisprudence that if one of the parties in the controversy has an appealable interest at issue, the other party is ■ipso facto vested with the same right. State ex rel. Nichols, Governor, vs. Mayor, recently decided. Handy vs. New Orleans, 39 Ann. 107; Ready vs. New Orleans, 27 Ann. 169; State ex rel. vs. Judge, 23 Ann. 595; State ex rel. Murtagh, vs. Judge, 23 Ann. 761.
The motion to dismiss is therefore denied at appellee’s costs.